MacLean, J. (concurring).
Under an oral complaint for “ work, labor and services and materials furnished,” the plaintiff testified to services rendered and materials furnished under a written estimate to do certain work in and upon the premises of the defendant. The evidence, however, is insufficient to sustain the finding of the trial justice that the plaintiff performed his work in a workmanlike manner and according to the terms of his contract, performance according to which is essential to his right to recover. Bien v. Abbey, 36 N. Y. St. Repr. 791; Crane v. Knubel, 34 N. Y. Super. Ct. 443.
Judgment must,-therefore, be reversed.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event. .